IN THE COURT OF APPEALS OF TENNESSEE
                                                   FILED
                         AT KNOXVILLE
                                                                       April 16, 1999

                                                                     Cecil Crowson, Jr.
                                                                    Appellate C ourt
                                                                        Clerk



CHARLES BUFORD BURNS,                   )
                                        )     BRADLEY CHANCERY
      Plaintiff/Appellee                )
                                        )     NO. 03A01-9806-CH-00190
v.                                      )
                                        )     HON. FRANK V. WILLIAMS, III
BARBARA SPANGLER BURNS,                 )     CHANCELLOR
                                        )
                                        )




                               JUDGMENT

      This appeal came on to be heard upon the record of the Chancery Court

of Bradley County and briefs filed on behalf of the respective parties. Upon

consideration thereof, this Court is of the opinion that there is no reversible

error in the trial court’s judgment.

      It is therefore ORDERED and ADJUDGED by this court that the

judgment of the trial court is affirmed. Costs are assessed to the appellant and

its surety. The case is remanded to the Chancery Court of Bradley County for

further action in accordance with this opinion and for collection of costs

pursuant to applicable law, for which execution may issue if necessary.



                                  PER CURIAM